Citation Nr: 0018466	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-04 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for 
schizophrenia.  


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from May 1976 to November 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
new and material evidence had not been submitted for service 
connection for schizophrenia.  

In the veteran's notice of disagreement (NOD) dated on 
February 9, 1999, he indicated that he might want a personal 
hearing.  In VA Form 9 dated on February 28, 1999, the 
veteran noted that he did not want a hearing.  


FINDINGS OF FACT


1.  Service connection for schizophrenia was denied in a 
January 1977 rating decision; no timely appeal followed.

2.  Material submitted in support of his application to 
reopen a claim of service connection for schizophrenia since 
the 1977 RO rating decision consists of personal statements, 
private medical records and statements.  Although new, the 
evidence is not material as it does not bear directly or 
substantially on the specific matter under consideration, and 
is not so significant that it must be considered to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1977 RO decision that denied service 
connection for schizophrenia is final.  38 U.S.C.A. §§ 5108; 
7104 (West 1991); 38 C.F.R. § 20.1103 (1999).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for schizophrenia.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Factual Background

In a rating decision dated in January 1977, the RO denied 
entitlement to service connection for schizophrenia.  Before 
the RO at the time of that decision were the veteran's 
service medical records.  An entrance examination in April 
1976 is silent for any pertinent findings.  Medical Board 
proceedings dated in November 1976 indicate that chronic 
schizophrenia pre-dated service and was not aggravated by 
service.  The veteran was discharged as medically unfit due 
to mental illness.

Post-service records include private outpatient treatment 
reports extending from 1994 to 1997 that reveal treatment for 
schizoaffective disorder.  Also of record is a March 1998 
statement from a private health care facility, which 
discloses a long history of recurrent psychosis and 
depression.  Further, the veteran submitted a list of 
hospitals where he had been treated from 1978 to 1993.  

II. Pertinent Law and Regulations

If new and material evidence is presented or secured with 
respect to a claim that has been previously disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  

In determining whether to reopen previously and finally 
denied claims, a three-step analysis is applied.  Elkins v. 
West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the veteran has presented 
new and material evidence pursuant to 38 C.F.R. § 3.156(a) in 
order to have a finally decided claim reopened under 
38 U.S.C.A. § 5108.  Second, if new and material evidence has 
been presented, immediately upon reopening the claim, the 
Board must determine whether, based upon all the evidence of 
record in support of the claim, the claim as reopened is well 
grounded under 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim, but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been satisfied.  See 
Winters v. West, 12 Vet. App. 203 (1999).

Once a denial of a claim has become final, it cannot 
subsequently be reopened unless the veteran has presented new 
and material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted; evidence 
that bears directly and substantially upon the specific 
matter under consideration; evidence that is neither 
cumulative nor redundant; and evidence that by itself or in 
connection with that previously assembled is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  For the limited 
purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

III. Analysis

The Board has determined that since the last and final RO 
determination in 1977, the veteran has not submitted new and 
material evidence to reopen his service connection claim 
pursuant to 38 C.F.R. 3.156(a).  The Board acknowledges that 
since that final determination, the veteran has submitted 
some new evidence and duplicates of prior records, such as 
copies of his service medical records previously considered.  
Nonetheless, as to the evidence new to the record, it is not 
material, as it does not bear directly and substantially upon 
the specific matter under consideration, and is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  That is, the evidence does 
not bear directly and substantially on whether the veteran's 
post-service schizophrenia is causally related to his period 
of service.

Overall, the new evidence submitted contains nothing to 
substantiate the veteran's particular service connection 
claim.  Specifically, private outpatient records are merely 
indicative of treatment for current disability.  Those 
records do not provide clinical evidence that the veteran's 
current schizophrenia relates in any way to his period of 
active service.  Moreover, the veteran's statements alone do 
not equate with competent medical evidence so as to establish 
entitlement to service connection.  Absent evidence to the 
contrary, a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to an inservice 
injury or treatment.  See Espiritu v. Derwinski, 2 Vet. App. 
494, 494 (1992).

Thus, in sum, the veteran has submitted new evidence to the 
record because the evidence was not previously before the RO 
at the time of the 1977 decision.  However, the evidence is 
not material, because it does not bear directly and 
substantially upon the matter under consideration and is not 
so significant that it must be considered to fairly decide 
the merits of the claim.  Treatment records of a condition 
many years after service lack significance when the central 
questions are in-service incurrence or aggravation.   
Likewise, remote treatment records do not "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability."  Hodge v. West, 
155 F.3d 1356, 1363(1998)(emphasis added).  


ORDER

New and material evidence to reopen the veteran's claim of 
entitlement to service connection for schizophrenia has not 
been submitted; the appeal is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

